DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Par. [0001] of the specification recites parent applications which are now U.S. Patents. The specification should be amended to recite the Patent Numbers.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-25 require “a processing circuit”. It is unclear what a processing circuit includes. The term was added to the specification of the application (“processing circuit” was not recited in the parent applications) and the specification does not disclose what the processing circuit includes. As best understood, the examiner interprets “a processing circuit” as a processor. Since all computers inherently require a processor, it appears that if the processing circuit is a processor, this is not new matter. However, the term “circuit” results in indefiniteness since it is not clear what other components (for provide support for why this is supported by the specification of parent applications which only refer to a computer or computing device. It would be most clear and best supported if the claims used terminology consistent with the original parent specification, for instance, the claims could recite a computer or a computing device configured to carry out the computations of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, 10, 16-18, 22, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 7,842,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application. Regarding claim 1 of the application, claims 1 and 2 of the patent disclose each of the limitations of claim 1 wherein the computing device of the patent claims must have a processor/processing circuit. Regarding claims 7 and 18 of the application, the first and second components of claims 1 and 2 are considered implants because they are prostheses that are implanted. Regarding claims 9 and 10 of the application, a virtual feature is inherently visible via a computer-generated model and not physically located on the components since it is virtual. Regarding claims 16, 17, and 25 of the application, claims 1 and 2 of the patent further disclose determining a rate of wear. Regarding claim 22 of the application, the first or second features of claims 1 and 2 are a characteristic that is represented as a virtual feature.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 15-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aram et al. 2005/0154471 (hereafter referred to as Aram) in view of Hunter et al. 2004/0152970 (hereafter referred to as Hunter).
Regarding claim 1, Aram discloses a system for implanting a prosthetic device comprising a first component 16, 96, 100, 104, 206, 240, 250, 260, 264, or 561 of the prosthetic device configured to be disposed in an actual joint (figs. 1, 12-14, 31a, 31b, 36-39, and 79g) and including a first feature (any part of the first component may be considered a first “feature”), a second component 18, 126, 128, 130, 208, 246, 254, 256, 266, 561 of the prosthetic device configured to be disposed on an actual bone of the actual joint (figs. 1, 12-14, 31a, 31b, 36-39, and 79g), wherein the second component includes a second feature (any part of the second component may be considered a second “feature”) wherein the first component is configured to be placed on the same actual bone as the second component (figs. 1, 12-14, 31a, 31b, 36-39, and 79g). Aram further discloses that computer aided modeling and computer aided surgery may be used to design and position tools (pars. 207 and 225). However, Aram does not specifically disclose a computing device configured to determine, based in part on the second component of the prosthetic device that is disposed on an actual bone of the actual joint, a placement of the first component on the same actual bone to obtain a desired relationship between the first component and the second component, and determine a relationship between the first component and the second component, and wherein the determined relationship is based at least in part on the first feature and the second feature, and wherein at least one of the first feature and the second feature includes a characteristic that is represented as a virtual feature.

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the computer (which inherently includes a processor considered “a processing circuit”) configured to determine both desired and actual component relationships and display features of the components as a virtual features as taught by Hunter to the system of Aram comprising first and second femoral components configured for use on the same bone in order to properly position and align the individual femoral components with respect to each other in order to improve the life the prosthesis, increase the range of motion, and provide superior patient outcomes.
Regarding claim 2, the first and second features can be at least a sensor as taught by Hunter in par.63.
Regarding claim 3, the computer of Hunter tracks and displays the positions and orientations of the components (see Hunter par.58).

	Regarding claim 6, Hunter discloses safe zones which are considered a tolerance (Hunter pars. 53 and 76).
	Regarding claims 7 and 8, Aram discloses one of the components is a femoral condyle component while the other is a patello-femoral component (Aram figs.1, 12-14, 31a, 31b, 36-39, and 79g). Aram further discloses a component can be implanted in a first procedure (in which case this component would be a pre-existing implant) while another component can be implanted in a later second procedure (Aram pars. 200-203 and figs. 79a-79h).
	Regarding claims 9 and 10, Hunter discloses the virtual feature is visible via a computer model in par.55 which discloses indicia representing the implants being displayed on the display 10. Such indicia are virtual and therefore not physically on the components.
	Regarding claim 15, both of the first and second components of Aram comprise a guide curve, which can be considered at least curves of the perimeter or curved surfaces of the bone contacting surface or the articulating surface. In any of those interpretations, a point at which a guide curve exits would be a point on an edge of the first and second components. It would have been obvious to one of ordinary skill in the art at the time of the invention to virtually model points on the edges of the first and second components in order to align the first and second components of Aram which are located at specific locations with respect to each other. Some embodiments of Aram physically connect the first and second components together, therefore it would have been further obvious to virtually track edges of the connecting components during surgery in order to ensure their correct positioning and alignment required for connection.

	Regarding claim 17, Aram discloses a system for implanting a prosthetic device comprising a first component 16, 96, 100, 104, 206, 240, 250, 260, 264, or 561 of the prosthetic device configured to be disposed in an actual joint (figs. 1, 12-14, 31a, 31b, 36-39, and 79g) and including a first feature (any part of the first component may be considered a first “feature” including a point, a line, a shape, a surface, or an articular surface) providing first information (“information” is very broad and can include at least an identity meaning what type of implant for instance a femoral condyle implant or patello-femoral implant), a second component 18, 126, 128, 130, 208, 246, 254, 256, 266, 561 of the prosthetic device configured to be disposed on an actual bone of the actual joint (figs. 1, 12-14, 31a, 31b, 36-39, and 79g), wherein the second component includes a second feature (any part of the second component may be considered a second “feature” including a point, a line, a shape, a surface, or an articular surface) providing second information (“information” is very broad and can include at least an identity meaning what type of implant for instance a patello-femoral implant or femoral condyle implant) wherein the first component is configured to be placed on the same actual bone as the second component (figs. 1, 12-14, 31a, 31b, 36-39, and 79g). Aram further discloses that computer aided modeling and computer aided surgery may be used to design and position tools (pars. 207 and 225). However, Aram does not 
Hunter teaches a system for implanting a prosthetic device, in the same field of endeavor, wherein the system comprises a computer 36 (fig.1) configured to determine a relationship between first and second components (considered the real-time tracked relative locations of the components as discussed in pars. 61 and 65), wherein the relationship is based at least in part on first and second features of the first and second components (the locations are based on features including at least tracking sensors (par.63) and the dimensions of the implants), and to evaluate the relationship based on at least one condition to obtain a desired relationship (the desired relationship is considered a relationship of the components when located within the safe zones as discussed in pars.53, 61, and 65; pars. 57 and 58 discuss that the component implanted second’s desired position is based upon the alignment of a component implanted first; Hunter discloses comparing the actual positions/orientations to the desired positions to obtain the desired relationship of the components in par. 61), wherein the at least one condition includes at least one performance characteristic (the safe zones are determined from procedure-specific accepted values which can be manufacture determined, patient specific and calculated, or determined from algorithms using FEA or kinematics as discussed in par.76, therefore the desired relationship, which is positions within the safe zone, is based on calculated conditions including performance characteristics such as kinematics, kinetics, and anatomic fit/position), for the purpose of properly positioning and aligning individual components in order to improve the life of the prosthesis, increase the range of motion and provide superior patient outcomes (par.6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the computer (which inherently includes a processor considered “a processing circuit”) configured to 
Regarding claims 18 and 19, Aram discloses one of the components is a femoral condyle component while the other is a patello-femoral component (Aram figs.1, 12-14, 31a, 31b, 36-39, and 79g). Aram further discloses a component can be implanted in a first procedure (in which case this component would be a pre-existing implant) while another component can be implanted in a later second procedure (Aram pars. 200-203).
Regarding claim 20, the computer of Hunter alerts the user via color coding and/or audible tone or varying tone (Hunter par.53). Such notifications are considered a proposed modification since they suggest the implants be moved to an optimal location/orientation.
Regarding claim 21, Hunter pars.57 and 58 disclose that the component implanted second’s desired position is based upon the alignment of a component implanted first. The component implanted first is considered the second component and is therefore a pre-existing implant since it is implanted prior to the other component. The safe zones are considered the optimal relationship. Also note that Aram discloses a component can be implanted in a first procedure (in which case this component would be a pre-existing implant) while another component can be implanted in a later second procedure (Aram pars. 200-203).
Regarding claim 22, “feature” is very broad and Aram in view of Hunter discloses many of the features listed in the claim. As one example, Hunter teaches sensors associated with each component 
Regarding claim 23, “information” is very broad and Aram in view of Hunter discloses many of the features listed in the claim. For instance, the features listed above are capable of providing information including position, orientation, size, identity, and a performance characteristic which could be many things including fit.
Regarding claim 24, the computer of Hunter determines at least a potential implant position as the components are tracked in real-time.
Regarding claim 25, Hunter further discloses obtaining a desired position (position within safe zone) based on performance characteristics including at least kinematics and kinetics in par.76 which discloses the safe zones can be determined from the manufacturer or from algorithms including FEA and kinematics. 
Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aram in view of Hunter as applied to claim 1 above, and further in view of DiGioia III et al. 6,205,411 (hereafter referred to as DiGioia). Aram in view of Hunter discloses the invention substantially as claimed and as discussed above. Aram discloses computer aided modeling and computer aided surgery may be used to design and position tools (pars. 207 and 225) and Hunter teaches a computer aided surgery system for modeling, tracking, and intra-operative guidance of components for ensuring proper positioning and alignment of components. While Aram in view of Hunter discloses the invention substantially as claimed, Aram in view of Hunter does not specifically disclose where data for modeling the components comes from.
DiGioia teaches a system for implanting a prosthetic device, in the same field of endeavor, wherein geometric models of prosthetic components are created manually or in an automated fashion 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to provide geometric models of the first and second prosthetic components of Aram in view of Hunter wherein the geometric models are based on implant manufacturing data (considered “construction geometry” and “configured for use in constructing” the components as claimed) as taught by DiGioia in order to precisely determine an optimal size and position of artificial components in a joint (DiGioia col.4, l.66-col.5, l.1). Such models based on construction geometry have virtual features including at least a point, line, arc, radii, axis, curve, plane and surface. Virtual features are virtual and therefore not physically located on the components. The manufacturing data/construction geometry has at least a profile, guide curve, arc center, and axis since these are all parts of a prosthetic component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engh et al. 2006/0004460 discloses a femoral prosthesis comprising a femoral condyle component and a patello-femoral component and discloses alignment of the components is critical to minimize wear (par.15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774